DETAILED ACTION
Response to Amendment
The amendment of January 7, 2022 is considered herein.
Claims 16-19 have been amended.
Claims 1-15 are cancelled.
Claims 21-31 have been added.
Claims 16-31 are pending and have been considered on the merits herein.
Allowable Subject Matter
Claims 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of claim 16 is most closely taught by references GROSS et al and LANNING et al as discussed in the First Action Interview Office Action of November 9, 2021.  While this combination of references does show porous, empty and dense regions in a solid electrolyte cell, the references fail to expressly attribute the claimed sizing to these regions.  The applicant establishes the benefit of the claimed sizing of these regions in paragraphs [0037] and [0040] of the specification, as discussed in the remarks of January 7, 2022 on page 11.  Based on this claimed benefit, the assignment of sizing within the claimed ranges to prior art figures (such as 1C or 3B-5B of GROSS et al) of the combination is not applicable based on the criticality established by the applicant, rendering claim 16 and its dependents (claims 17-21) allowable.  Furthermore, claim 23 is also most closely addressed by the art of claim 17 (GROSS et al and LANNING et al) in the First Action Interview Office Action of November 9, 2021.  The applicant establishes the benefit of “the porous portion” comprising “a plurality of pores having a pore size the dense portion” having “a perimeter length 10 times or more than the pore size” is to reduce deformation of the dense portion, as disclosed in paragraph [0039] of the specification.  Based on this claimed benefit and the prior art’s lack of express teaching of this property or a teaching, suggestion or motivation to address the relationship between the pore size of a porous region and perimeter length of a dense region, claim 23 and its dependents (claims 24-27) are found to be allowable over the prior art.  Finally, claim 28 is directed to a cell comprising a “dense portion” with “a perimeter length and an area” wherein “a ratio of the square of the perimeter length to the area of the dense portion is in a range of 40 to 100”.  The closest prior art to address this relationship is that of GROSS et al and LANNING et al, showing porous, dense and empty regions.  The applicant establishes the benefit of the claimed characteristics of the dense portion in paragraphs [0039] of the specification, as discussed in the remarks of January 7, 2022 on page 12 to provide ensured efficient porosity within the oxygen electrode layer and a reduced reduction of porosity over time.  Based on this claimed benefit and the prior art’s lack of express teaching of this property or a teaching, suggestion or motivation to address the relationship between the perimeter length and area of the dense region, claim 28 and its dependents (claims 29-31) are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        5/4/2022


/BETHANY L MARTIN/Primary Examiner, Art Unit 1721